Citation Nr: 1523339	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sleep disorder, including as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

When this matter was before the Board in April 2014, the Board denied service connection for a sleep disorder.  The veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2015 order, granted the parties' joint motion for remand (JMR), vacating the Board's April 2014 decision and remanding the case for compliance with the terms of the JMR.


FINDING OF FACT

The Veteran's insomnia is caused by his service-connected tinnitus.


CONCLUSION OF LAW

Insomnia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its March 2015 JMR, the Court found that the VA examiner's February 2012 opinion and December 2013 addendum opinion are inadequate.  Thus, they are not probative and will not be discussed.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran contends that his sleep disorder, diagnosed by a February 2012 VA sleep study as insomnia, is caused by his service-connected tinnitus.  He reports that his insomnia symptoms began after the onset of tinnitus, and that he has difficulty falling asleep and staying asleep because of the ringing in his ears.

STRs contain no reports of insomnia; however, the Veteran is competent to report a history of symptoms that began after the onset of tinnitus.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  In its capacity as finder of fact, the Board finds that his report of difficulty sleeping due to tinnitus symptoms credible as it is internally consistent and there is no contrary probative evidence.  38 U.S.C.A. § 1154(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In reaching this conclusion, the Board observes that in June 1995 the Veteran had VA audiological and ear disease examination and reported that his tinnitus interfered with his sleep."  

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.  

Tinnitus and difficulty falling and staying asleep (insomnia) are symptoms capable of observation.  "Lay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Kahana, 24 Vet. App. at 435 (quoting Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (internal citations omitted)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  It is within the common knowledge of a lay person to identify the relationship between hearing loud ringing in one's ears (tinnitus) and to have difficulty falling asleep or staying asleep (insomnia) due to that ringing.  Thus, the Veteran is competent to identify both tinnitus and insomnia and the causal relationship between them.  The Board finds his report as to the causal relationship credible, as it is internally consistent and there is no contrary probative evidence indicating that the insomnia is not caused by tinnitus.  Caluza.

Thus the competent and probative evidence supports a finding that the Veteran's diagnosed insomnia is caused by resulted from his service-connected tinnitus, and service connection is warranted.  38 C.F.R. § 3.310 (2014).


ORDER

Service connection for insomnia is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


